Citation Nr: 1426626	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-21 955	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an effective date prior to March 17, 2009, for service connection for residuals of a shell fragment wound (SFW) of the left thumb.  

2.  Whether there was clear and unmistakable error (CUE) in a February 1972 rating decision which denied service connection for residuals of a wound of the left thumb. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from June 1969 to June 1971 and served in Vietnam from December 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Historically, a February 1972 rating decision denied service connection for residuals of a wound of the left thumb.  The Veteran applied to reopen that claim on March 17, 2009, following which an August 2009 rating decision granted service connection for residuals of a SFW of the distal portion of the left thumb, to include scarring, which was assigned an initial rating of 10 percent, all effective March 17, 2009 (date of receipt of the application to reopen that claim).  

In October 2009, the Veteran's service representative filed a motion for revision of the February 1972 rating decision on the basis of CUE (for the purpose of an earlier effective date) and that motion for revision was denied by the February 2010 rating decision which is appealed.  The February 2010 rating decision also held that there was no error in the August 2009 rating decision in determining March 17, 2009, to be the proper effective date for service connection.  Inasmuch as the March 2010 notice of disagreement (NOD) was received within one year of both the August 2009 and February 2010 rating decisions, the Board will address both whether there was CUE in the 1972 rating decision and whether the August 2009 rating decision set the proper effective date for service connection as March 17, 2009.  

The Veteran and his wife testified before a Decision Review Officer (DRO) in June 2011 and at a videoconference in May 2013 presided by the undersigned.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal anything pertinent to the present appeal, except the transcript of the May 2013 Board videoconference, a paper copy of which is also in the claim file.  

In the 2013 Informal Hearing Presentation the Veteran's service representative argued that there was CUE in a November 1976 rating decision which reduced a 20 percent rating for service-connected peptic ulcer disease (PUD) to 10 percent, when the 20 percent rating had been in effect for more than five (5) years, in violation of 38 C.F.R. § 3.344.  However, this matter has not been adjudicated by the RO and, so, the Board does not have jurisdiction over this matter.  Thus, it is referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  The Veteran was notified by a RO letter in March 1972 of a rating decision in February 1972 which denied service connection for residuals of a wound of the left thumb; he was notified of the denial, and of his appellate rights, but did not initiate an appeal, nor was new and material evidence received within one year of the notification of the denial.  That decision is final.  

2.  There was no CUE in the February 1972 rating decision which denied service connection for residuals of a wound of the left thumb.  

3.  Following the February 1972 rating decision, and prior to March 17, 2009, the record contains no statement or communication from the Veteran addressing his left thumb and there was otherwise no formal or informal claim, including no clinical records of treatment or evaluation of a wound of the left thumb that constitutes a pending claim, for service connection for that disability.  

4.  The Veteran's application to reopen the claim for service connection for residuals of a SFW of the left thumb was received in March 17, 2009, which is the proper effective date for service connection for that disorder.  


CONCLUSIONS OF LAW

1.  The February 1972 rating decision denying service connection for residuals of a wound of the left thumb is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105, 3.156, 20.302, 20.1103 (2013).  

2.  There was no CUE in the RO's February 1972 rating decision denying service connection for residuals of a wound of the left thumb.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2013).  

3.  The claim for an effective date earlier than March 17, 2009, for the award of service connection for residuals of a SFW of the left thumb, is without legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present appeal, the August 2011 SOC included citation to and summary of the provisions of governing service connection claims based on combat injury, the award of effective dates, and CUE in prior adjudications.  It also set forth the reasons for the denial of the Veteran's request for an earlier effective date and why there was no CUE in the 1972 rating decision which previously denied service connection for left thumb SFW residuals.  The Veteran was also provided appropriate notice by RO letters in October 2009 and January 2010.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claims on appeal and he and his wife presented testimony at the June 2001 DRO hearing and the May 2013 videoconference.  The Board finds that these actions are sufficient to satisfy any duties to notify the appellant.  As will be explained below, the claim for an earlier effective date lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Moreover, the VCAA is inapplicable to CUE motions and, so, the application of the VCAA in the context of the motion for revision of the 1972 rating decision on the basis of CUE, need not be further discussed.  Livesay v. Prinicipi, 15 Vet. App. 165, 179 (en banc).  

While under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim, in the context of establishing an earlier effective date for service connection on the basis of CUE, the Board is limited to the evidence which was on file at the time of the rating decision which is challenged on the basis of CUE.  As to the claim for an earlier effective date for service connection on a basis other than CUE, there is no indication that there is any outstanding evidence which is not on file.  While there was speculation by the Veteran's service representatives at the hearings in this case that possibly the Veteran's entire service treatment records (STRs) and all VA clinical records were not on file at the time of the 1972 RO denial, the Board's review of the record demonstrates that all STRs and VA records were on file at the time of the 1972 rating decision.  

Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer/Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the testimony at the DRO hearing and the videoconference hearing focused on the elements for claim substantiation.  The issues on appeal were identified and testimony was specifically elicited from the Veteran and his wife as to the relevant clinical history, the matters pertaining to the claim for an earlier effective date, and focused primarily on the state of the evidentiary record at the time of the 1972 RO denial.  While at each haring there was no specific suggestion for the submission of any evidence that may have been overlooked, this is because there was no testimony suggesting that such evidence might exist and, as to the motion for revision based on CUE, this matter must be adjudicated on the basis of the evidence as it existed in 1972.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the DRO or Board hearing. 

Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding DRO and Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (setting for duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked) and that the Board can adjudicate the claims based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  


Background

The Veteran's DD 214 shows that he served in Vietnam from December 1969 to November 1970.  His military occupational specialty was a light weapons infantryman.  He was awarded the Vietnam Service Medal, the Combat Infantry Badge (CIB), and the Vietnam Campaign Medal with 60 device.  He was not awarded a Purple Heart.  His service treatment records (STRs) are negative for any combat wound.  

The Veteran underwent VA hospitalization in October 1971 for peptic ulcer disease (PUD).  Clinical records thereof note the Veteran's participation in combat in Vietnam but, even after a physical examination, there was no clinical record indicating any residuals of any shrapnel wound.  With respect to injuries, there was a notation of a "car accident, lacerated chin."  

In October 1971 the Veteran filed VA Form 21-526, claiming service connection for, in pertinent part, a peptic ulcer and a September 1970 shrapnel wound of the left thumb.  

On file is an October 1971 letter from the Veteran to his Congressman reciting symptoms of peptic ulcer disease (PUD) but it made no reference to residuals of any shrapnel wound.  

A February 25, 1972, rating decision granted service connection for PUD but denied service connection for a wound of the left thumb, stating that the service medical records were negative for a thumb wound and this was "not shown by the evidence or [sic] record."  The Veteran was notified of this denial by RO letter of March 3, 1972.  

On VA examination in October 1976 to evaluate the severity of his PUD there was no reference to residuals of any shrapnel wound. 

Thereafter, the Veteran filed claims for service connection for several disorders as well as claims for increased ratings but none of his correspondence makes any reference to a shrapnel wound of the left thumb.  

Prior to the Veteran's March 17, 2009, application to reopen the claim for service connection for residuals of a shrapnel wound of the left thumb there were on file private clinical records and VA clinical records.  None of these make any reference to a shrapnel wound of the left thumb.  

Private medical records of the Austin Medical Clinic from 2000 to 2002 show no complaints, treatment, diagnoses, or evaluations relative to any SFW of the left thumb.  

VA gastrointestinal examination in 2002 shows no complaints, treatment, diagnoses, or evaluations relative to any SFW of the left thumb.  Nor does VA examination in October 2007 for diabetes and on physical examination at that time of his skin, no scarring was reported, motor strength was normal, at 5/5, in the upper extremities and sensory testing was normal in both hands.  

On VA psychiatric examination in October 2007, in conjunction with a claim for service connection for PTSD, the Veteran related the stressors that occurred in combat in Vietnam but made no mention of any SFW injury, or any injury of the left thumb.  

The Veteran filed a claim in September 2008 for diabetic peripheral neuropathy of the upper and lower extremities, which was denied by a March 2009 rating decision because there was no current clinical evidence of peripheral neuropathy in any extremity.  

On March 17, 2009, VA received VA Form 21-4138, Statement in Support of Claim, from the Veteran in which he claimed increased ratings for service-connected post-traumatic stress disorder (PTSD), diabetes mellitus, and PUD, as well as service connection for, in pertinent part, residuals of a wound of the "left hand."  

Received on April 20, 2009, were two color photographs submitted by the Veteran.  One of these depicts the Veteran in a military setting while wearing a bandage on his left thumb.  In an attached letter he addressed having been denied service connection for a wound to his left thumb.  He acknowledged that his 1971 claim for this disability had been denied and that he had not appealed.  He reported that he was left handed and could not hold a pen, pencil or tool for any length of time.  He could not use that thumb for leverage.  The left thumb nail was thick and at an awkward angle.  Pain in that thumb was unbearable in the cold weather.  His left thumb had been injured in combat when his firebase had been overrun.  Afterwards, following the more seriously wounded having been treated first, he was treated.  It had been thought that his thumb would have to be amputated at the distal joint but with soaks, he avoided amputation.  Under the circumstances, i.e., the incurrence of the injury during combat and treatment very shortly thereafter, it was possible that the treating medics might not have even recorded any notations of his treatment.  

On VA diabetic examination on April 23, 2009, on neurological examination of the Veteran's upper extremities, they were described as normal.  

On VA examination in July 2009 it was reported that the Veteran had sustained a shrapnel wound of the distal portion of the left thumb in 1970 in Vietnam, after a rocket exploded nearby.  The injury was repaired by sutures and then bandaged.  He reported that there was some nail bed and nail involvement at the time of the injury.  It had healed over about 3 months.  Since healing, there was a residual scar, of which there was some occasional tenderness, which did not require any treatment.  The scar did not affect joint motion.  He had some thumb pain with gripping activities, and there was some numbness at the tip of the left thumb in cold weather.  After a physical examination the diagnosis was a shell fragment wound of the distal left thumb with "scar residuals/nailbed injury residuals/focal sensory neuropathy secondary to the injury."  After X-rays were taken, it was opined that all of the symptoms were consistent with injury as alleged by the Veteran and, so, such symptoms were opined to be related to an injury during military service.  Also, the photograph of the Veteran (during service depicting him wearing a bandage on the left thumb) also suggested an injury to that site.  

On file is a VA clinical record dated in October 2009 which reflects a diagnosis of a history of a shrapnel injury of the thumb followed by nerve damage.  There was an opinion that the damage to the nerve with resultant paresthesias was permanent.  

An August 2009 rating decision granted service connection for residuals of a SFW of the distal portion of the left thumb and assigned an initial 10 percent disability rating, all effective March 17, 2009.  

At the June 2011 DRO hearing the Veteran testified that when he was treated by VA in 1971 for PUD he had complained of his left thumb SFW but VA medical personnel had never evaluated it.  He had been informed of the denial of service connection but had not pursued the matter.  Page 3.  When service connection was later granted, the notification letter stated that if he had filed a claim within one year of discharge from active service, the effective date would be the day following service discharge, and he had filed a claim within one year.  Page 5.  The service representative argued that "Nehmer" was applicable because "Nehmer Case goes back to if something was ever previously denied and granted.  Or, not ... previously denied and then the law ... it becomes law subsequently."  Page 5.  Attention was drawn to the Veteran's DD 214 which showed he had been awarded the "CIB."  Page 6.  The Veteran testified that given his combat action, VA should have taken his word that he had sustained a left thumb SFW.  Page 7.  His representative argued that the evidence on file when the claim was denied, in 1972, was the same as when the claim was granted in 2009.  Page 7.  The DRO indicated that the law had changed and the service representative argued that the provision of "Nehmer," such as applicable to ischemic heart disease, should also apply in this case.  Page 8.  The service representative stated that there was CUE (in the 1972 denial) because no evidence changed," even though the law changed, but then you've got to take Nehmer into affect."  Page 12.  The Veteran testified that if his left thumb had been examined during his 1971 VA hospitalization, the residuals of his left thumb injury would have been clinically confirmed and he would have received 10 percent disability for the years since his service discharge.  Page 14.  

At the 2013 Board videoconference the Veteran stated his belief that the RO had erred in denying his claim in 1972.  Page 8.  He was informed that for service connection for a disability on the basis on incurrence during service there had to be evidence of in-service injury or disease, a current disability, and a nexus between the two.  Page 9.  The service representative questioned whether at the time of the 1972 denial the RO had all VA or service records available.  Pages 12 and 14.  She observed that the Veteran felt that since the 1972 denial he had been accused by VA of lying about the incurrence of his left thumb SFW.  Page 12.  

In the June 2013 Informal Hearing Presentation the Veteran's service representative argued that the claim of CUE in the 1972 RO service connection denial was inextricably intertwined with the claim for an earlier effective date, and should be adjudicated simultaneously.  It was also argued that it was not clear whether the March 1972 notification letter informed the Veteran of his appellate rights, but assuming it had contained such information, he had not appealed.  It was noted that the representative at the DRO hearing argued that the case should "be rated analogous to the procedures used in Nehmer cases (Nehmer vs. Veterans Administration Government of the United States, 284 F.3d. 1185 (Ninth Cir. 2002))."  

In the Informal Hearing Presentation it was stated that while the transcript of the Board videoconference contains indications that parts of the Veteran's testimony were "'indiscernable' for whatever reason" it was stated that the contentions were not demonstrably different than those advanced at the DRO hearing.  

It was also argued that the statement in the August 2011 SOC that there was no CUE because the correct law was applied, was not supported by the facts because the RO had not applied the law governing service connection claims of combat veterans under then 38 U.S.C. § 354(b) (which was subsequently renumbered as 38 U.S.C. § 1154(b).  It was stated that in 1972 the enabling regulation had improperly substituted the word "will" for the word, in the statute, "shall," in accepting lay evidence of combat incurrence.  Thus, in 1972 the RO was required to accept the Veteran's word that he had sustained a combat incurred left thumb SFW.  

Effective date prior to March 17, 2009, for service connection for residuals of a SFW of the left thumb

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).   

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2013).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The basic facts are not in dispute.  The Veteran's service treatment records (STRs) are completely devoid of any evidence of any left thumb SFW, the records of his October 1971 VA hospitalization were negative for any history or disability of the left thumb, although the Veteran's DD 210 indicated he participated in combat, and in October 1971 he filed a claim specifically for service connection for a service incurred left thumb shrapnel wound.  

In the February 1972 rating decision, after considering the record, the RO denied that service connection claim because there was no evidence of a current left thumb disability.   In a letter dated March 3, 1972, the RO informed the Veteran of the denial of his claim.  It is conceded that he received that notice.  The service representative raises the possibility that the Veteran may not have been informed of his appellate rights, inasmuch as the copy of the letter in the VA claim file does not reflect this.  However, it has long been the practice of VA to notify claimants of appellate rights upon notifying any claimant that a claim has been denied, even though it was not always the practice to keep a copy of such notification in a claim file (as is the case here).  Accordingly, the presumption of administrative regularity is applicable and the Board will presume that the Veteran was notified of his appellate rights.  In fact, there has been no specific testimony or argument that he was not notified of his appellate rights in 1972.  See generally Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski (Ashley I), 2 Vet. App. 62, 64-65 (1992); Crain v. Principi, 17 Vet. App. 182 (2003); Ashley v. Derwinski (Ashley II), 2 Vet. App. 307 (1992); and Kuo v. Derwinski, 2 Vet. App. 662, 665 (1992).  

In this regard, the Board has carefully reviewed the record, but finds no indication of record, nor does the Veteran contend, that either he or any representative submitted any written statement within the one year appeal period which could be interpreted as a valid NOD to the February 1972 decision.  In fact, the next document submitted by the Veteran addressing an in-service wound of the left thumb was the application to reopen that claim which was received on March 17, 2009.  

Nevertheless, applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b) "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3e 1362, 1367 - 68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  

In the instant case, there was no evidence submitted within one year of the February 1972 rating decision.  There are no private treatment records of record received by VA or reflecting treatment during this period and the Veteran does not allege that any such records exist.  

In written statements and hearing testimony, the Veteran has asserted that the effective date for his service connection should be the date of his original claim filed in1971, or the day after discharge from military service, because he has continuously had residuals of the SFW of the left thumb since his military service.  It is implicitly contended that since confirmation of participation in combat was not of record at the time of the 1972 denial of service connection, but was subsequently documented, as shown by his later award of service connection for PTSD in a November 2007 rating decision, an earlier effective date for service connection should be granted pursuant to 38 C.F.R. § 3.156(c).  This regulation provides that, where an award is made based all or in part on the additional service records, the grant of service connection based on those records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  In such cases, the prior decision is "reconsidered" based on all the evidence, thus negating the finality of the prior decision.  

In this case, however, although the November 2007 rating decision awarding service connection for PTSD acknowledged his participation in combat, there were no additional service records obtained or placed into the record following the 1972 rating decision.  Moreover, prior to the March 17, 2009, application to reopen there was no clinical evidence of residuals of a wound of the left thumb.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Hickson v. West, 12 Vet. App. 247, 253 (1999) (evidence of current disability is one of three elements required to support a claim for service connection on the basis of in-service incurrence).  

In other words, merely because the Veteran stated in his 1971 claim that he had a left thumb SFW during service does not mean that he has such residuals of that injury as to constitute a disability for the purpose of VA compensation.  As to this, the Board does observe that because he reported in his 1971 claim that the injury occurred in September 1970 and his DD 214 showed he served in Vietnam at that time, that it was implicit that his injury was combat related.  Thus, the claim was not denied in 1972 because the RO determined that he had not incurred such an injury in combat in Vietnam; rather, it was denied because of a lack of evidence showing that he had current disability for the purpose of VA disability compensation.  The Veteran's current expressions of taking offense to the denial as an implicit accusation of his having been untruthful are simply not justified.  At no time was his honorable and courageous military service, including action in combat, questioned by the RO or any individual within VA.  

Under the 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  However, this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  

Significantly, there is no testimony or anything else in the record which even remotely suggests that the Veteran ever received any actual treatment or evaluation for left thumb SFW residuals.  Thus, there can be no such clinical records which could constitute a request to reopen the claim for service connection.  

In addition, there is no correspondence from the Veteran, dated prior to March 17, 2009, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  As to this, following the 1972 denial, there was no reference to residuals of a left thumb SFW, and the only other claims which were filed were for service connection for other, unrelated, disabilities, or for increased ratings for his service-connected PTSD, PUD, and diabetes.  

Following the 1972 RO denial, the next submission from the Veteran pertaining to his left thumb was his application to reopen his claim for service connection for residuals of a SFW of the left thumb, which was received on March 17, 2009.   In sum, after the 1972 rating decision the claims file contains no communication from the Veteran at any time prior to March 17, 2009, which could reasonable be interpreted by VA as expressing a belief on his part of entitlement to service connection for residuals of a SFW of the left thumb.  

Moreover, the Board also finds that there is no document associated with the claims file that can be construed as a pending claim for service connection for residuals of a SFW of the left thumb at any point after the final February 1972 denial but prior to the March 17, 2009, application to reopen the claim.  Thus, no earlier effective date is assignable for the award of service connection on this basis.  

Again, given the lack of new and material evidence within one year of the February 1972 rating decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, unless an exception to finality applies, that decision became final (and there is no basis for assignment of an earlier effective date.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As such, on these facts, no effective date for the grant of service connection for residuals of a SFW of the left thumb earlier than March 17, 2009, is assignable.  Thus, the claim for an earlier effective date must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Lastly, it has been argued that an earlier effective date could be warranted under a Court ordered ruling in Nehmber v. United States Department of Veterans Affairs, No. CV-86-6160 THE (N.D. Cal.).  However, the holding in that case has now been embodied in VA regulation 38 C.F.R. § 3.816 and states at 38 C.F.R. § 3.816(b)(1) that a "Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease ..." Because the disability at issue is due to injury, and not to disease, the application of 38 C.F.R. § 3.816 is not warranted.  

CUE in the February 1972 Rating Decision

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a).  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended; finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  CUE is a very specific and rare kind of 'error.'  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999), Caffey v. Brown, 6 Vet. App. 377 (1994).  

In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-56 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ('Motions alleging clear and unmistakable error . . . in a prior decision have also often been referred to as 'claims'').  It is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.   Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Here, there is no argument that following the final 1972 rating decision the Veteran submitted a new claim for entitlement to service connection for residuals of a SFW of the left thumb or application to reopen this claim prior to the March 17, 2009, application to reopen.  Consequently, the RO's February 2010 rating decision to assign that date as the effective date is in accordance with the general rule and not clearly and unmistakably erroneous on this basis.  

However, it is proper to seek an earlier effective date through via a CUE motion, as a CUE motion may be made with respect to any aspect of a prior decision, including the assignment of an effective date.  38 U.S.C.A. § 5109A(a).  

Initially, it is significant to note that in the original service connection claim the Veteran did not describe any current residuals of an in-service left thumb SFW.  It is only later evidence which showed that he did have such residuals, i.e., via the July  and October 2009 VA clinical records and the Veteran's March 17, 2009, application to reopen as well as his testimony.  

Here, the Veteran and his service representative challenge the 1972 rating decision on the basis of having failed to apply law governing claims for service connection based on in-service incurrence of disability from injury in combat, citing 38 U.S.C. § 354(b) (later renumber as 38 U.S.C.. § 1154(b)) and enabling regulations.  

"In Smith, [v. Derwinski, 2 Vet. App. 137, 139 (1992)] the Court noted that section 1154(b) was enacted in 1941 to enable veterans who had been engaged in combat with the enemy to use, under certain circumstances, lay evidence to prove incurrence of a particular disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "The statute [] § 1154(b) can in no way be read as providing additional substantive [sic] rights to combat veterans over those provided to non-combat veterans.  It is a statute concerned solely with liberalizing the modes of proof [sic] for such veterans."  Jensen v. Brown, 4 Vet. App. 304, 307 (1993).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not allow a combat veteran to establish service connection with lay testimony alone.  They reduce the evidentiary burden of a combat veteran only as to evidence needed to establish in-service incurrence of disease or injury, i.e., the existence of in-service disability, but not as to the requirements of current disability and medical nexus to service (the first and third elements for service connection, see Hickson v. West, 12 Vet. App. 247, 257 (1999).  They do not create a presumption of service connection, an evidentiary presumption, or relax the standard of proof.  They allow lay or other evidence, in lieu of official service records, to establish in-service incurrence when satisfactory, consistent with the circumstance, condition, or hardships of service, notwithstanding the absence of confirming official records.  Satisfactory evidence is that which is credible.  Credible evidence is that which is plausible or capable of being believed.  In determining whether lay evidence is satisfactory, VA may consider internal consistency, facial plausibility, and consistency with other evidence submitted by the veteran but VA may not weigh lay evidence against contrary evidence nor rely on the absence of official records to find that lay evidence is not credible.  See Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Wade v. West, 11, Vet. App. 302 (1998); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Gregory v. Brown, 8 Vet. App. 563, 567; Caluza v. Brown, 7 Vet. App. 498 (1995).   

The proper application of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) requires a three-step sequential analysis.  First is whether the "lay or other evidence" is satisfactory; second whether the evidence is consistent with the circumstances, conditions or hardships of service; and, thirdly, if so, the lay or other evidence prevails notwithstanding the fact that there is no official record of the incurrence during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir. 1996).  

In this regard, the service representative argues, in the Informal Hearing Presentation, that the statute governing this matter, while having been renumber from 38 U.S.C.A. § 354 to 38 U.S.C.A. § 1154(b), has remained the same.  However, elsewhere in the record there are comments that the regulations enabling 38 U.S.C. § 354(b) had changed.  See the SOC at pages 25 and 26.  In this regard, there has never been a legal interpretation of 38 U.S.C. § 354(b) or 38 U.S.C.A. § 1154(b), which holds that a mere allegation of in-service combat injury mandated a grant of service connection when, as here, there was no competent evidence of a current disability, i.e., chronic residual disability from such an injury.  

In this connection, the Board notes that while the Veteran's DD 214 (which was on file at the time of the 1972 rating decision) did note that he was awarded the CIB and had a military occupational specialty indicative of combat (lightweapons infantryman), and his claim specified he sustained a left thumb SFW wound at a time when his DD 214 also showed that he was in Vietnam; his DD 214 also did not show that he was awarded the Purple Heart.  Moreover, there was no evidence, not even a description by the Veteran in his original claim, of current and chronic residual disability from such an injury.  As to this, the mere incurrence of injury alone is not, and has never been, sufficient for an award of VA disability compensation.  Rather, there must be evidence of chronic residual disability from an injury, even from an injury incurred in combat.  It is this which was not shown at the time of the 1972 rating decision and not (as the Veteran now alleges and testifies) that the RO in 1972 denied the actual incurrence of a combat injury.  

The record also contains reference to certain "precedent" law.  However, this is a reference to case law of the United States Court of Appeals for Veterans Claims (Court).  However, in 1972 the Court did not exist and, so, there could not have been any such precedential decisions, which were binding on VA.  

With regard to the CUE motion, the Board notes that the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).  Accordingly, the Board finds that the 1972 rating decision which denied service connection for residuals of a left thumb SFW was in accordance with the law and regulations in effect at that time and correctly considered the entire evidentiary record on file at that time, and was not the product of CUE.  

ORDER

An effective date prior to March 17, 2009 for service connection for residuals of a SFW of the left thumb is denied. 

The motion for revision of a February 1972 rating decision which denied service connection for a wound of the left thumb based on CUE is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


